This action was brought originally by Joseph Schickling an infant against the Post Publishing Company in the Hamilton Common Pleas for damages sustained for personal injuries.
It appears that the driver of an automobile struck and ran over Schickling. The defense was that the party driving the automobile was an independent contractor.
The judgment of the Common Pleas in favor of Schickling was reversed by the Court of Appeals for error in the Common Pleas refusing to direct a verdict, on the ground that the evidence disclosed that the driver of the automobile was an independent contractor.
Schickling in the Supreme Court contends:
1. That the relationship of master and servant existed.
2. That the Post Publishing Co. was the employer of .the driver of the automobile and therefore liable for damages.